DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 8/31/2021 are hereby withdrawn.  New grounds for rejection are presented below. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 20180169474 A1), Ridenour et al. (US 20090204360 A1)[hereinafter “Ridenour”], and Guard et al. (US 20200253320 A1)[hereinafter “Guard”].
Regarding Claim 1, Reddy discloses a sole sensor system [See Fig. 8 and Paragraph [0059] – “With reference to FIG. 8, a preferred embodiment of the footwear system 100 described in the context of an exemplary computer network system illustrated.”] comprising:
a computer server [See Fig. 8 and Paragraph [0059] – “The user mobile device 110 is, for example, a cellular or mobile telephone, smart watch, tablet, laptop or desktop computer, smart television or the like, that is linked via a communication medium, such as a network 114 (e.g., the Internet), to an electronic device or system, such as a server 116, that is part of an administrator system 123. It will be appreciated that this essentially means that the components in box 123 in FIG. 8 are part of a system operated by the company that owns or administers the software application 119 to users.”] having a memory [Paragraph [0059] – “The server 116 may further be coupled, or otherwise have access, to a database 118 or databases and other components, such as electronic storage, and computer systems (not shown).”] storing user data [Paragraph [0059] – “It will be appreciated that the database 118 is configured to store account information for all the users who are registered with the system.  The database 118 (or a separate database) can also include all of the workout or exercise information thereon.”];
a user computing device coupled to the computer server [See Fig. 8 and Paragraph [0059] – “The user mobile device 110 is, for example, a cellular or mobile telephone, smart watch, tablet, laptop or desktop computer, smart television or the like, that is linked via a communication medium, such as a network 114 (e.g., the Internet), to an electronic device or system, such as a server 116, that is part of an administrator system 123. It will be appreciated that this essentially means that the components in box 123 in FIG. 8 are part of a system operated by the company that owns or administers the software application 119 to users.”]; and
at least one sensor located in a sole of footwear worn by a user [Paragraph [0055] – “The pressure sensors 22 can be positioned on a printed circuit board or the like or otherwise sandwiched between the insole and outsole”], the at least one sensor coupled to the user computing device [Paragraph [0007] – “The wireless communication device is configured to communicate exercise performance data from the sensor system to the software application on the user mobile device.  In a preferred embodiment, the shoe includes a toe region, a forefoot region, an arch region and a heel region, and the sensor system includes at least a first pressure sensor positioned in one of the toe region, forefoot region, arch region or heel region.”Paragraph [0059] – “As described herein, the first user mobile device 110 is in communication with the shoe(s) 10 (e.g., via Bluetooth or the like).”], wherein the user computing device is programmed to:
receive from the at least one sensor a signal that comprises sensor data collected as the user exerts force on the at least one sensor [Paragraph [0007] – “The wireless communication device is configured to communicate exercise performance data from the sensor system to the software application on the user mobile device.  In a preferred embodiment, the shoe includes a toe region, a forefoot region, an arch region and a heel region, and the sensor system includes at least a first pressure sensor positioned in one of the toe region, forefoot region, arch region or heel region.”] located in the sole of the footwear worn by the user [Paragraph [0055] – “The pressure sensors 22 can be positioned on a printed circuit board or the like or otherwise sandwiched between the insole and outsole”]; and
automatically send the sensor data with user identification information to the computer server, wherein the computer server is programmed to: receive the sensor data and the user identification information from the user computing device and aggregate the sensor data as part of the user data associated with the user identification information received [See Fig. 8 and Paragraph [0059] – “The user mobile device 110 is, for example, a cellular or mobile telephone, smart watch, tablet, laptop or desktop computer, smart television or the like, that is linked via a communication medium, such as a network 114 (e.g., the Internet), to an electronic device or system, such as a server 116, that is part of an administrator system 123. … It will be appreciated that the database 118 is configured to store account information for all the users who are registered with the system.  The database 118 (or a separate database) can also include all of the workout or exercise information thereon.”].
Although Reddy discloses that the server gathers the pressure information from the mobile device and processes it before sending back the results to the mobile device [Paragraph [0008] – “It will be appreciated by those of ordinary skill in the art that the database and the proper exercise performance data can reside on the user mobile device, a remote server or both. … In short, the system works in any situation where the sensor system can communicate the exercise performance data to a database that includes data about the proper form, the data can be compared to determine if the form is proper, and the user can be notified (via the notification component in the user mobile device or the shoe(s)) if the form is improper (or proper). Generally, the present invention provides the ability to monitor a user's workout and notify them via a software application (residing on a server or user mobile device) if they have improper form.”Paragraph [0009] – “The present invention includes a performance shoe incorporating a sensor array or system for collecting and relaying data relating to fitness activities, and a system for communicating the data to a smartphone app with a user-friendly graphical interface.”], Reddy fails to disclose that the server performs the step to automatically generate and send for display on the user computing device pressure data based on the sensor data received, the pressure data comprising amount of pressure of at least one portion of a foot exerting force on the at least one sensor located in the sole of the footwear worn by the user.
However, Ridenour discloses the generation of such a display of foot pressure data in order to provide a person feedback about their athletic activity [See Fig. 4 and Paragraphs [0024]-[0032].].  It would have been obvious to have the server perform such a process and to provide such a display for the mobile device in order to allow a person to have that feedback regarding the activity they are performing.
Although Reddy discloses that the pressure data can be utilized to track a golfer’s performance [Paragraph [0013] – “In addition to a CrossFit like program, the inventive system can be used with other activities, such as in football to measure impact to the entire body, soccer, dancing, golfing, boxing, hockey, skiing, snowboarding, etc.”], Reddy fails to disclose that the system is used to track how the user adjusts weight when swinging a golf club during an entire round of golf.  However, Guard discloses a smart footwear system that uses pressure data to track how the user adjusts weight when swinging a golf club when golfing [Paragraph [0216] – “In another embodiment, the smart footwear system is used for golfing. The smart footwear system captures a range of motion and pressure data from a golfer's feet. The smart footwear system captures data before, during, and after a golfer's swing. The smart footwear system is operable to provide haptic feedback to correct a golfer's swing. For example, and not limitation, if a user is leaning away from the ball so that they are off balance, the smart footwear system is configured to use the vibration motors near the toes to indicate that more pressure and/or weight needs to be applied to the front of the shoes. The smart footwear system is operable so the haptic feedback moves in relation to a golfer's center of mass. For example, and not limitation, when a golfer goes from applying excess pressure on their toes to evenly distributing the pressure, the smart footwear system is operable to send a vibration down the smart footwear article to illustrate the change in pressure. The smart footwear system is further configured to monitor weight shift during a golfer's backswing. The smart footwear system uses pressure and/or force data to monitor changes in a golfer's weight during the backswing. If a golfer is not shifting enough weight, then the system is configured to provide haptic feedback (e.g. activate a vibration motor) along the outer edge of a golfer's foot, indicating that the golfer should shift apply more pressure in that direction.”].  It would have been obvious to use the footwear system to track a golfer’s performance during an entire round of golf in order to assess the performance of the golfer and provide feedback during/of that golfing session.

Regarding Claim 2, Reddy discloses that the sole is an insole [Paragraph [0055] – “The pressure sensors 22 can be positioned on a printed circuit board or the like or otherwise sandwiched between the insole and outsole”].

Regarding Claim 3, Reddy discloses that the insole is deformable [See Fig. 2].

Regarding Claim 4, Reddy discloses that the insole is formable to correspond foot shape of the user [Paragraph [0055] – “For description purposes, the shoes are divided into four regions between the heel and the toes; the toe region 21a, the forefoot region 21b, the arch region 21c and the heel region 21d.”].

Regarding Claim 5, Reddy discloses that the insole is coupled within the footwear [See Fig. 2].

Regarding Claim 6, Reddy discloses that the at least one sensor comprises a plurality of sensors [Paragraph [0055] – “The pressure sensors 22 can be positioned on a printed circuit board or the like or otherwise sandwiched between the insole and outsole”].

Regarding Claim 8, Reddy discloses that the sensor data comprises location information [Paragraph [0016] – “In a preferred embodiment, the present invention utilizes GPS and the user profile to determine which offset to use to get the best result of what the user needs.”Paragraph [0019] – “In a preferred embodiment, the system can be integrated with iPhone GPS”Paragraph [0024] – “Using GPS location and surface, auto smart GPS surface location calibration can be used to determine the surface offset during a run or workout. In another method the system can use pressure sensors in the shoe wearable device as a digital scale for weighting items that were picked up, such as weighted bars, luggage, bags, etc. This part of the system can also use GPS (internal or external signal from iPhone or watch) to auto configure the ground profile and improve weight pressure sensor accuracy based on the physical surface. Ground like pavement, sand, dirt, grass, and matted surface will offset the pressure reading from the sensor.”].

Regarding Claim 9, Reddy discloses that the sensor data is reported continuously to the computer server [See Fig. 8 and Paragraph [0059] – “The user mobile device 110 is, for example, a cellular or mobile telephone, smart watch, tablet, laptop or desktop computer, smart television or the like, that is linked via a communication medium, such as a network 114 (e.g., the Internet), to an electronic device or system, such as a server 116, that is part of an administrator system 123. … It will be appreciated that the database 118 is configured to store account information for all the users who are registered with the system.  The database 118 (or a separate database) can also include all of the workout or exercise information thereon.”Paragraph [0062] – “The system 100 can sense the difference between each motion in order to keep track of good and bad reps, and then switch to a new motion to keep track of it while keeping track of the entire workout.”].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 20180169474 A1), Ridenour et al. (US 20090204360 A1)[hereinafter “Ridenour”], Guard et al. (US 20200253320 A1)[hereinafter “Guard”], and Takeyama et al. (US 20190329604 A1)[hereinafter “Takeyama”].
Regarding Claim 10, Reddy fails to disclose that the sensor data is reported at predetermined time intervals to the computer server.  However, Takeyama discloses such a data reporting scheme [See Paragraph [0035]].  It would have been obvious to report the sensor data in such a fashion in order to free up the computational resources of the mobile device and server to perform other operations.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 20180169474 A1), Ridenour et al. (US 20090204360 A1)[hereinafter “Ridenour”], Guard et al. (US 20200253320 A1)[hereinafter “Guard”], and Edwards (US 20170244676 A1).
Regarding Claim 11, Reddy fails to disclose that the identification information comprises a name.  However, Edwards discloses that a user’s name is a known type of identification/account information [See Paragraph [0034]].  It would have been obvious to include a person’s name in the account information so that it could easily be determined who the account information belongs to.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    439
    847
    media_image1.png
    Greyscale

Examiner’s Response:
	New grounds for rejection are presented above.  Regarding the language “during an entire round of golf,” it would have been obvious to use the footwear system to track a golfer’s performance during an entire round of golf in order to assess the performance of the golfer and provide feedback during/of that golfing session.  It is common knowledge that a round of golf comprises numerous golf swings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7493230 B2 – Method And Apparatus For Customizing Insoles For Footwear
US 20200093438 A1 – SMART SHOES WITH ADAPTIVE SAMPLING FOR REHABILITATION AND HEALTH MONITORING

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865